UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING xForm 10-Ko Form 20-Fo Form 11-Ko Form 10-Qo Form N-SARo Form N-CSR For Period Ended: December 31, 2009 Nothing in this form shall be construed to imply the Commission has verified any information contained herein. o Transition report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR Nothing in this form shall be construed to imply the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part IRegistrant Information iVoice, Inc. Full Name of Registrant: Former Name if Applicable 750 Highway 34 Address of Principal Executive Office (Street and Number) Matawan, NJ 07747 City, State and Zip Code Part II Rules 12b-25(b) and (c) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. x (b) The subject report on Form 10-K will be filed on or before the fifteenth calendar day following the prescribed due date. (c) Not applicable. Part III Narrative The Registrant has been unable to complete and file, when originally due, the Annual Report on Form 10-K as a result of delays in completing the financial statements in conjunction with an audit by a new independent accounting firm. Part IVOther Information (1) Name and telephone number of person to contact in regard to this notification Lawrence A. Muenz 728-2909 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). xYeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYeso No Total revenues for the years ended December 31, 2009 and 2008 were $108,120 and $173,424, respectively.Net income applicable to common shares for the year ending December 31, 2009 was $347,527. The net loss applicable to common shares for the year ending December 31, 2008 was $2,565,001 iVoice, Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 31, 2010 By: /s/ Jerome Mahoney Jerome Mahoney President and Chief Executive Officer
